Citation Nr: 1014044	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  95-32 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for the period prior to March 18, 2008, for the 
Veteran's low back pain disability. 

2.  Entitlement to an initial disability rating in excess of 
40 percent for the period from March 18, 2008, for the 
Veteran's low back pain disability. 

3.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 until 
May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan:  a 
November 1994 decision that denied entitlement to a total 
rating for compensation purposes due to individual 
unemployability; and an October 2001 rating decision that 
granted service connection and assigned a 20 percent 
disability rating for a low back pain disability, effective 
from October 8, 1993.  The matter Remanded by the Board in 
September 2001 and June 2003.  A decision denying the 
Veteran's claims was issued by the Board in June 2005.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) and, in an Order dated in 
August 2006, the Court vacated and remanded the case to the 
Board for proceedings consistent with a Joint Motion on 
Remand (JMR) filed in this case.  Since then, in an 
April 2009 rating decision, the Appeals Management Center 
(AMC) increased the disability rating for the Veteran's low 
back pain disability to 40 percent from March 18, 2008.  
However, as the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In November 2009, the Veteran and his wife testified at a 
personal hearing before the undersigned.  A transcript of 
which has been associated with the claims folder. 



FINDINGS OF FACT

1.  From October 8, 1993, the Veteran's service-connected low 
back pain disability that resulted in severe lumbosacral 
strain that included some evidence of marked limitation on 
forward bending, loss of lateral motion, and, shortly 
thereafter, X-rays revealed osteoarthritic changes.  

2.  From October 8, 1993, the Veteran has been unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities.  

3.  On November 19, 2009, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
Veteran that a withdrawal is requested of the issue of 
entitlement to an initial disability rating in excess of 
40 percent for the period from March 18, 2008, for the 
Veteran's low back pain disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, and no 
higher, have been met from October 8, 1993, for the Veteran's 
service-connected low back pain disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.71a (2009);  38 C.F.R. § 4.71a 
(2003); and 38 C.F.R. § 4.71a and Diagnostic Code 5295 
(2002).  

2.  The criteria have been met from October 8, 1993, for a 
total rating for compensation purposes due to individual 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.19, 4.25 (2009).  

3.  The criteria for withdrawal by the appellant of the 
appeal of the issue of entitlement to an initial disability 
rating in excess of 40 percent have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  The RO created 
two ratings stages:  the period prior to March 18, 2008, and 
the period from that date.  As discussed below, since the 
Board is increasing the disability rating with respect to the 
first ratings stage to equal that of the second ratings 
stage, the Board has determined that no staged ratings are 
appropriate here.  

A.  First staged rating period

Separate diagnostic codes are used to evaluate the various 
disabilities.  38 C.F.R., Part 4.  But the spine disability 
rating criteria have changed twice during the course of the 
claim.  Compare 38 C.F.R. § 4.71a (2002) (in effect prior to 
September 23, 2002) (oldest criteria) with 38 C.F.R. § 4.71a 
(2003) (effective September 23, 2002) (middle criteria) and 
38 C.F.R. § 4.71a (2009) (effective September 26, 2003) 
(current criteria).   

With respect to the first staged rating, the Veteran argues 
that under the oldest criteria, he is entitled to a 
40 percent rating under Diagnostic Code 5295 from the date 
the claim was filed.  Although there is mixed evidence on 
this issue in the record, when reasonable doubt is resolved 
in favor of the Veteran, the disability rating assigned to 
his low back pain disability should be increased to 
40 percent prior to March 18, 2008.    

Diagnostic Code 5295, in effect at the time the Veteran's 
claim was filed, provided that a 40 percent rating is 
available for severe lumbosacral strain with:  (1) loss of 
lateral motion with osteoarthritic changes; (2) narrowing or 
irregularity of joint space; (3) listing of whole spine to 
opposite side; (4) positive Goldthwaite's sign; (5) marked 
limitation of forward bending in standing position; or 
(6) some of the above with abnormal mobility on forced 
motion.  Diagnostic Code 5295, 38 C.F.R. § 4.71a (2002) 
(symptoms re-ordered and numbered to facilitate application 
to this Veteran's disability).  

There is mixed evidence whether the Veteran had loss of 
lateral motion before March 18, 2008.  A March 1990 
evaluation for a disability claim showed that instead of the 
full range of 30 degrees of lateral flexion on each side, the 
Veteran's lateral flexion was only 10 degrees for each side, 
indicating a 67 percent reduction in lateral flexion.  
March 1990 State of Michigan Disability Determination 
Program; 38 C.F.R. § 4.71a, Plate V (Range of Motion of 
Cervical and Thoracolumbar Spine) (2009) (indicating full 
range of motion).  

In November 1993, the Veteran's lateral flexion was recorded 
as greater than normal with 43 degrees of motion to the left 
and 45 degrees of motion to the right.  November 1993 
Compensation and Pension (C&P) Examination.  One year later, 
the Veteran again was measured with more lateral flexion than 
normal, with 35 degrees of lateral flexion on each side.  
December 1994 Disability Physical for the State of Michigan.  
And his lateral flexion was normal in December 1998.  
December 1998 C&P Examination.  In September 2002, the 
Veteran's lateral flexion was again limited.  September 2002 
C&P Examination (lateral flexion of 25 degrees).  

The medical reports containing range of motion data were 
created by medical professionals competent to produce them.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions).  But just because all the reports 
were prepared by competent professionals does not mean that 
they are assigned equal weight in determining the facts.  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

In reviewing all of the evidence, the Board assigns less 
weight to the December 1998 C&P examination report because it 
is inconsistent with all of the other evidence concerning the 
Veteran's back.  It is the only report in the record that 
found the Veteran to have full range of motion in every 
direction and to question  the existence of a back 
disability, whereas all of the other examiners found there to 
be some limitation of motion of the lumbar spine and 
objective evidence of pain.  

Similarly, the Board assigns less weight to the lateral 
flexion measurements taken at the November 1993 C&P 
examination because the examiner found limited motion in all 
directions except lateral flexion, where he recorded more 
motion than normal.  No rationale was provided to explain 
that anomaly.  So, the Board finds that the inconsistent 
finding is entitled to less weight.  

When there is an approximate balance of positive and negative 
evidence about a matter in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Taking into consideration the 
relative weight of the evidence and resolving reasonable 
doubt in the Veteran's favor, the Board finds that from 
March 1990 (before the claim was filed) through the first 
ratings stage, the Veteran's low back pain disability 
manifested in limited lateral flexion.  

There is also mixed evidence whether the Veteran had 
osteoarthritic changes for the period before March 18, 2008.  
An X-ray taken one month after the claim was filed indicated 
no arthritic changes.  November 1993 C&P Examination.  A 
March 1994 X-ray focused on curvature and fracture and was 
silent as to disc space.   March 1994 Tawas St. Joseph 
Hospital X-Ray Report.  But a December 1994 X-ray report 
showed arthritic changes present to the pedicles of the 
lumbosacral spine.  December 1994 X-ray Report for Disability 
Physical.  And the Veteran's March 1998 X-ray continued to 
show degenerative changes in the lumbosacral spine.  
March 1998 Alpena General Hospital X-ray Report.  

The record establishes that even before the claim was filed, 
the Veteran's low back pain disability manifested in limited 
lateral flexion motion and early in the first ratings stage, 
the disability manifested in arthritic changes of the 
lumbosacral spine.  Since those symptoms meet the criteria 
for a 40 percent rating under Diagnostic Code 5295 of the 
criteria for evaluating disabilities of the spine in effect 
at the time the claim was filed in October 1993, an increase 
in the Veteran's disability rating to 40 percent as of the 
date the claim was filed is warranted.  Thus, the staged 
ratings are eliminated and the disability rating assigned to 
the Veteran's low back pain disability is 40 percent for the 
entire rating period.  

The Board is quite aware of the fact that a higher (60 
percent rating) could be assigned for intervertebral disc 
syndrome under Diagnostic Codes 5293 and 5243, and that the 
regulations also provide for the assignment of separate 
compensable ratings for the neurological manifestations of 
the Veteran's low back disability.  However, as will be 
discussed in greater detail below, the Veteran has expressly 
limited the scope of his appeal to the assignment of a 40 
percent rating prior to March 18, 2008.  There is no basis 
therefore for further discussion on this issue.

B.  TDIU

The Veteran also seeks a total rating for compensation 
purposes due to individual unemployability (TDIU), claiming 
that he is unable to maintain substantially gainful 
employment due to his service-connected disabilities.  It is 
the established policy of VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16.  

The first step is to determine whether the Veteran is 
eligible for TDIU.  The eligibility requirements for TDIU 
depend upon the number and assigned ratings of service-
connected disabilities.  If a Veteran has only one service-
connected disability, and such disability is rated at 60 
percent or more, the Veteran is eligible for TDIU.  38 C.F.R. 
§ 4.16(a).  The Veteran's left knee disability is rated at 
30 percent and his low back disability is now rated at 
40 percent.  

But the regulations provide that for purposes of determining 
eligibility for TDIU, disabilities of one body system will be 
considered as one disability.  38 C.F.R. § 4.16(a)(3).  Since 
both of the Veteran's service-connected disabilities are 
orthopedic, their combined rating is considered one 
disability.  When the ratings (30 percent and 40 percent) for 
each of the Veteran's two disabilities are combined in the 
table under 38 C.F.R. § 4.25, the resulting disability rating 
is 58 percent.  Combined ratings are rounded to the closest 
number divisible by ten, so the combined rating for the 
Veteran's two disabilities is 60 percent.  38 C.F.R. 
§ 4.25(a).  With "one" disability with a 60 percent 
disability rating, the Veteran is eligible for TDIU.  

The next step is to determine whether the Veteran is 
unemployable-that is, whether any service-connected 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  In evaluating a Veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  So the question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  38 C.F.R. §4.16(a)

The Veteran finished three years of high school and attended 
an auto mechanic technical program for two years from 1981 to 
1983.  He last worked full time in October 1987.  He was 
awarded disability compensation from the Social Security 
Administration (SSA), effective November 1989, for the 
primary disability of bilateral knee instability and the 
secondary disability of disorders (discogenic and 
degenerative) of the back.  Since service connection has been 
denied with respect to the Veteran's right knee disability, 
that determination is relevant but not exactly on point.    

The record contains conflicting evidence as to the Veteran's 
ability to perform the physical and mental acts required by 
employment based on his service-connected disabilities.  In a 
claim for disability filed a few years before this claim, the 
Veteran described the reasons he could not work.  He noted he 
had instability in the knees so that he was falling on the 
job, he was unable to stand for a prolonged period, he could 
not lift, walk, or bend well.  He also believed that because 
he was wearing knee braces, employers were less likely to 
hire him.  January 1990 Disability Report by Veteran.   

The Veteran submitted a statement in July 1994 explaining 
that he had instability and arthritis in his left knee, that 
he fell a lot, could not stand for a prolonged time, could 
not bend his knees fully, and could not walk very far without 
extreme pain and swelling.  He wore a brace on his left knee 
and used a four-pronged cane in his right hand.  He noted 
that he could not lift with his legs, so that lifting with 
his back was causing back problems.  July 1994 Lay Statement 
by Veteran.  

He testified at his personal hearing that his back pain 
existed in 1993 and has gotten worse over the years.  
Transcript at 10.  Although when the epidural treatments 
first began, they gave him relief for 3 weeks, now he 
experiences pain relief for only 10 days.  Transcript at 17.  
He also testified that the pain medications for his knee and 
back make him sleepy and interfere with his concentration.  
Transcript at 21.  As a result, he usually takes a nap during 
the day.  Transcript at 22.  As for his fecal and urinary 
incontinence, he testified that it began around 2004, he has 
to shower often, and since he found diapers to be too 
expensive, he tried to use paper towels;.  Transcript at 
10-12.  

His wife testified that she has to help him dress, putting 
his pants, socks, and shoes on him.  He can not help carry 
groceries or a laundry basket.  If they are going for a long 
drive, she drives and he lies in the back seat, and they must 
stop frequently.  Transcript at 13-15. 

An August 1987 letter from a former employer indicated that 
due to the Veteran's disability with his legs, he was unable 
to perform his job properly and he was not physically capable 
of doing his job as a welder with that company.  A March 1990 
letter from the Michigan Rehabilitation Service (MRS), a 
division of the Michigan Department of Education, informed 
the Veteran that his MRS file was being closed because he was 
currently too disabled to participate in vocational planning 
services.  A September 1990 letter To Whom It May Concern 
from the Michigan Unemployment Security Commission stated 
that the Disabled Veterans Outreach Worker had found it 
almost impossible to locate full time employment for the 
Veteran due to his disability.  These opinions are not 
limited to the effects of the Veteran's service-connected 
disabilities but they provide some evidence that the 
Veteran's left knee disability was quite severe even before 
the current claim was filed.  

The Veteran submitted an opinion by a vocational management 
service that reviewed the Veteran's entire claims folder.  He 
determined that the Veteran's incontinence, fatigue, constant 
pain, inability to lift more than 5 pounds, need for frequent 
medical treatment, frequent flare-ups of pain, and difficulty 
in concentrating make clear that the Veteran is unemployable 
and it is as likely as not that his service-connected 
disabilities are responsible for this finding); October 2008 
Vocational Management Services, Inc. Vocational Evaluation.  

There is evidence in the record for the entire rating period 
that supports that opinion.  November 1993 C&P Examination 
(anterior cruciate reconstructed left knee with instability); 
December 1994 Disability Physical for the State of Michigan 
(paravertebral muscle spasms, greater on his left side, 
marked muscle weakness, difficulty standing, and difficulty 
walking); November 2003 VA INDS/PC Clinic (back pain has 
increased when sitting, standing, lying down, and with 
movement;  pain medication increased); November 2003 Lansing 
Orthopedic Evaluation (chronic left-greater-than-right 
instability of left knee with probably anterior cruciate 
ligament torn; chronic low back pain; Veteran takes 5 Vicodin 
ES daily for pain); August 2005 Saginaw Valley Neurosurgery 
(chronic low back pain and pain in lower extremities; lots of 
muscle spasms; severe disc space collapse; significant 
Methadone treatment for severe pain); March 2008 C&P 
Examination (neurological residuals; urinary and fecal 
incontinence; constant, severe pain with flare-ups).  There 
also is considerable evidence from a private pain center that 
the Veteran's series of epidural treatments provided only 
temporary relief of his constant back pain.  

On the other hand, a VA examiner has submitted opinions that 
the impact of the Veteran's service-connected disabilities on 
employment is minimal. September 2002 C&P Joints Examination; 
see also July 2004 C&P Opinion Report (same examiner provided 
opinion that service-connected back and left knee 
disabilities were stable enough for the Veteran to maintain 
and obtain some form of gainful employment).  But that C&P 
examiner also found, contrary to all other evidence in the 
record, that the Veteran had full range of motion of the back 
and no objective evidence of back pain.  Since that opinion 
is so at odds with all of the other medical evidence, the 
Board assigns minimal weight to it.  September 2002 C&P 
Joints Examination.  
When the weight of the opinions is considered, the record 
establishes that from the time of filing the claim on 
October 8, 1993, the Veteran has been unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  As a result, a TDIU award is 
warranted.  38 C.F.R. § 4.16.  

C.  Dismissal of claim for increased initial rating greater 
than 
40 percent from March 18, 2008

During the course of the appeal, the Veteran and his 
representative have argued that his service-connected back 
pain disability should be rated higher than 40 percent from 
December 2004 because the Veteran should be assigned separate 
ratings for the claimed neurological manifestations of his 
service-connected disabilities.  April 2008 Letter from 
Veteran's Attorney.  The record contains conflicting evidence 
about whether the Veteran's back disability is manifesting 
neurological symptoms.  

But at the Veteran's personal hearing before the undersigned, 
the Veteran's attorney stated that if the Veteran were 
granted a 40 percent rating from October 1993 and granted 
TDIU from December 2004, the Veteran would withdraw his claim 
for a disability rating in excess of 40 percent for his 
service-connected low back pain disability.   Transcript at 
3-6.  In the two sections above, the Board has granted more 
benefits than those requested, since the Board found that the 
Veteran's effective date of the TDIU award should also be 
October 8, 1993.  Thus, the conditions for withdrawal of the 
issue of an initial evaluation in excess of 40 percent for 
the period from March 18, 2008, have been met.  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(a).  When 
raised on the record at a hearing before the Board, the 
withdrawal need not be in writing.  38 C.F.R. § 20.204(b)(1).  
Since the Veteran's attorney stated that the issue of an 
initial disability rating in excess of 40 percent for the low 
back pain disability would be withdrawn, and the undersigned 
clarified that if the Board were to grant TDIU that the 
Veteran would withdraw the rating in excess of 40 percent 
(Transcript at 6), the Board finds that the Veteran has 
withdrawn his claim with respect to the second rating period.  
Dismissal of that issue is therefore warranted.  38 C.F.R. § 
20.204; see Hamilton v. Brown, 4 Vet. App. 528 (1993) (en 
banc) (Board is without the authority to proceed on an issue 
if the appellant indicates that consideration of that issue 
should cease), aff'd on other grounds, 39 F.3d 1574 (Fed. 
Cir. 1994).  

D.  Other matters

The Veteran was seeking an initial rating of 40 percent for 
his low back pain disability and a TDIU award from 
December 2004.  Although with respect to the period prior to 
March 18, 2008, ratings higher than 40 percent are available 
in the schedular rating criteria and in extraschedular 
consideration, the Veteran's attorney indicated that if a 
TDIU were granted from December 2004, the Veteran would 
consider his claim satisfied.  Instead, the Board granted 
even more benefits by making the TDIU award effective from 
the date (October 8, 1993) the claim was filed.  Thus, the 
Board will not discuss whether the Veteran is entitled to a 
rating higher than 40 percent (including whether any separate 
ratings are assignable for neurological or other impairments) 
for the period prior to March 18, 2008.  

Moreover, VA has certain duties to notify and to assist 
claimants concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The 
Veteran raised an issue of whether one of the C&P 
examinations was adequate.  

But in this case, the Board is granting more benefits than 
were sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

An initial evaluation of 40 percent, and no higher, for the 
period prior to March 18, 2008, for the Veteran's low back 
pain disability, is granted, subject to the criteria 
governing payment of monetary benefits.  

The issue of entitlement to an initial evaluation in excess 
of 40 percent for the period from March 18, 2008, for the 
Veteran's low back pain disability, is dismissed.  

A total rating for compensation purposes due to individual 
unemployability is granted, effective October 8, 1993, 
subject to the criteria governing payment of monetary 
benefits.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


